Citation Nr: 1548817	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-27 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida


THE ISSUES

1.  Entitlement to payment of or reimbursement for private medical expenses incurred from April 6, 2010 to April 9, 2010 at St. Petersburg Hospital (SPH) in St. Petersburg, Florida.  

2.  Entitlement to payment of or reimbursement for private medical expenses incurred from April 9, 2010 to April 15, 2010 at Northside Hospital (NH) in St. Petersburg, Florida.


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1946 to August 1949.  He died on April [redacted], 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Bay Pines VA Medical Center (VAMC) of the Department of Veterans' Affairs (VA).  On her August 2011 Form 9, the appellant initially requested a Board videoconference hearing.  However, she subsequently canceled this request.  


FINDING OF FACT

The Veteran was hospitalized at SPH on March 30, 2010 for a medical emergency but was subsequently stable for transfer to the VAMC in Bay Pines on April 5, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for payment of or reimbursement for private medical expenses incurred from April 5, 2010 to April 9, 2010 at St. Petersburg Hospital (SPH) in St. Petersburg, Florida are not met.  38 U.S.C.A. §§ 1728 (West 2015); 38 C.F.R. 
§§ 17.120, 17.121 (2015).
  
2.  The criteria for payment of or reimbursement for private medical expenses incurred from April 9, 2010 to April 15, 2010 at Northside Hospital (NH) in St. Petersburg, Florida are not met.  38 U.S.C.A. §§ 1728 (West 2015); 38 C.F.R. §§ 17.120, 17.121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking payment or reimbursement of the expenses from the Veteran's hospitalization at St. Petersburg Hospital (SPH) from April 6, 2010 to April 9, 2010 and from his hospitalization at Northside Hospital (NH) from April 9, 2010 to April 15, 2010.  VA did award payment or reimbursement of the costs of the Veteran's hospitalization at SPH for the initial period from March 30, 2010 to April 5, 2010.  

It is neither shown nor alleged that this care was preauthorized by VA.  See 38 C.F.R. § § 17.52, 17.54.  However, VA may reimburse veterans for previously unauthorized medical expenses incurred in non-VA facilities in certain circumstances.  At the outset, the Board notes that the regulations governing potential payment or reimbursement of the Veteran's previously unauthorized medical expenses were amended in December 2011.  38 C.F.R. §§ 17.120, 17.121 (2011, 2015).  As both the previous and current versions of these regulations were in effect during the pendency of this appeal, the Board will consider the potential applicability of both versions to the case at hand.  See e.g.VAOPGCPREC 7-2003 (2003), 69 Fed. Reg. 25179 (2004); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under both versions of the regulations, private medical care not previously authorized by VA can be approved for a Veteran if the care is rendered:

(a) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability.

 (b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

 (c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized under 38 U.S.C.A. § 1728; Zimick v. West, 11 Vet. App. 45, 49   (1998); see also Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  The Board also notes that although the prior version of 38 C.F.R. § 17.120 does differ from the current one in other respects, these differences are not pertinent to the case at hand.   See e.g. 38 C.F.R. §§  17.120 (2011, 2015).  

Under both versions of the controlling  regulations, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.121(a).  
   
Under the both versions of the regulations, a claim for payment or reimbursement of the costs of emergency treatment not previously authorized will generally not be approved for any period beyond the date on which the medical emergency ended.  Under the current regulations, VA considers that an emergency ends when the designated clinician at the VA facility has determined that, based on sound medical judgment, the veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.121(a).  The previous version of the regulations contains a similar provision, except that a VA physician was required to make the determination of when the emergency ended.  38 C.F.R. § 17.121 (2011).  

Under the current version of the regulations, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may only be approved for continued, non-emergency treatment, if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), and the transfer of the veteran was not accepted; and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to a VA facility (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.121(b).

Also, if a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer.  38 C.F.R. § 17.121(c).   The previous regulations did not allow for coverage of continued non-emergent treatment at a private facility.  Instead, they more generally indicated that following the point of stabilization, no additional care in the non-VA facility would be approved by VA.   38 C.F.R. § 17.121 (2011).  

In this case, the Veteran had been determined by VA to have a total disability permanent in nature resulting from a service connected disability (i.e. far advanced tuberculosis with chronic obstructive pulmonary disease (COPD).  Also, VA has acknowledged that the initial treatment the Veteran received was for a medical emergency and that VA facilities were unavailable to provide the treatment, as it has provided payment or reimbursement for the expenses incurred by the Veteran at SPH for the period from March 29, 2010 to April 5, 2010.  

In this regard, the medical evidence indicates that the Veteran was brought into the SPH emergency room on March 30th suffering from severe shortness of breath and was subsequently transferred to the intensive care unit.  Diagnoses included acute on chronic respiratory failure, COPD exacerbation, pneumonia, acute coronary syndrome and atrial fibrillation with rapid ventricular response.  38 C.F.R. § 17.120 (a-c).   

After the Veteran's SPH admission, personnel from the VAMC were notified and began monitoring the Veteran's case to determine when he could be safely transferred for care at the VAMC.  A VA progress note shows that on April 5, 2010, the Veteran had been moved from the SPH ICU to a telemetry unit.  Thus, the VAMC personnel, including a VA physician who had spoken directly with an official from SPH, determined that he was stable for transfer and requested that the Veteran be transferred.  

However, according to an SPH case manager, the Veteran was refusing to be transferred to the VAMC.  As a result, he remained at SPH on the telemetry unit.

This fact, unfortunately, provides highly probative evidence against this claim. 

Subsequently, his condition destabilized and he was transferred to NH on April 9, 2010, where he underwent an emergency catheterization.  The Veteran remained at NH until April 15, 2010.  The NH discharge summary indicates that a discussion between the Veteran and his NH treatment team determined that due to his deconditioning and poor cardiopulmonary reserve, he would be best served to go to a skilled nursing facility.  Consequently, on April 15, 2010, he was discharged to the VAMC's skilled nursing facility.  Unfortunately, the Veteran passed away at this facility the following day.  

The April 5, 2010 VA progress note shows that the clinician designated by the VAMC to make a stability determination did conclude that the Veteran could be transferred from SPH to the VAMC on April 5, 2010 and that the VAMC intended to accept the transfer.  The evidence also indicates that this designated clinician was a physician.  Additionally, the evidence reasonably indicates that the physician used sound medical judgment in making this determination as it was based on the Veteran's medical condition improving to the point where he had been transferred from the ICU to the telemetry unit.  

Further, the appellant has not contended that the Veteran was not stable for transfer to the VAMC at the time he was transferred to the telemetry unit on April 5, 2010.  Rather, she has indicated that at that time, the Veteran preferred to stay at SPH because he was comfortable there and was afraid of dying.  

While the Veteran's perspective was understandable, in light of the VA physician's determination of stability, the Veteran's emergency situation ended on April 5, 2010 under both the current and former versions of the controlling regulation,  38 C.F.R.  § 17.121(a).  Moreover, there is no basis for VA payment or reimbursement for the subsequent treatment received at the SPH telemetry unit as the Veteran declined the available transfer to the VAMC.  38 C.F.R. § 17.121(c) (2015).  

Regarding the care the Veteran received at NH, this treatment would not have been provided if he had accepted the transfer to the VAMC on April 5, 2010.  Thus, even though the evidence indicates that he subsequently faced a new emergency situation, requiring him to receive an emergency catheterization on April 9, 2010, there is absolutely no indication that the VAMC would not have been able to provide this level of care to the Veteran.  To the contrary, the VA progress notes indicate that VAMC personnel were following the Veteran's case and were specifically aware as of April 1, 2010 that the Veteran might require a catheterization procedure.  Thus, as the VAMC staff determined that transfer of the Veteran was appropriate, it is reasonably established that the facility was equipped to provide any indicated cardiac care, including catheterization.  Accordingly, it is also reasonably established that the only reason the Veteran was provided the subsequent emergent catheterization and follow-up care at NH rather than at the VAMC was that he had earlier refused to be transferred to the VAMC.  

Under these circumstances, the controlling regulations do not provide a basis for payment or reimbursement of the expenses incurred at RH from April 9, 2010 to April 15, 2010 as the VAMC clearly had been feasibly available to provide this treatment.  38 C.F.R. § 17.120(c). 

The Board empathizes with the appellant and the Veteran as it is understandable that he did not wish to be transferred from SPH on April 5, 2010 due to his comfort with his existing care there and his fear of dying.  The Board is also cognizant of the appellant's family's report that they were not informed by the staff at SPH that the cost of the Veteran's care there would not continue to be covered by VA after April 5th, 2010.  However, the Board is bound to follow the controlling regulations and simply does not have discretion to award payment or reimbursement for private medical expenses beyond the time when the Veteran is stabilized to the point where he can be transferred for available, continuing care at a VA facility.  Accordingly, the appellant's claims must be denied.  38 C.F.R. § 17.121 (2011, 2015).       




Due Process
The Board finds that all due process requirements under claims for payment or reimbursement of medical expenses have been met.  First, the appellant was notified in May 2010 of the reasons for the disallowance of the claims and of the right to initiate an appeal to the Board.  See 38 C.F.R. §§ 17.132, 17.133.  Also, the appellant was sent statements of the case pertaining to both claims in August 2011 pursuant to 38 C.F.R. § 19.29.  Finally, the appellant was offered a hearing before the Board, which she initially elected to have but then later cancelled.  38 C.F.R. § 20.700.

With regard to VA's duty to assist an appellant, the record contains medical evidence from the private facilities in question and from VA (i.e. the progress notes pertaining to when VA had determined the Veteran had stabilized) pertinent to the determination of the instant claims.  There is also no indication that there is any additional outstanding evidence necessary for appropriate adjudication of these claims.  While the claims file does not contain all the medical records pertaining to the Veteran's hospitalization at SPH and RH, it contains sufficient information (in particular the VA progress notes) to allow for determination of whether the VAMC physician's decision that the Veteran could be transferred to that facility on April 5, 2010 was based on sound medical judgment.   Consequently, the Board finds the duties to notify and assist in relation to the claims for payment or reimbursement of the private medical expenses have been met; that further development, including obtaining additional records from SH and RH was not necessary (See e.g. 38 C.F.R. § 3.159(d)); and that all due process concerns have been satisfied.  Accordingly, the appeal may be decided on the merits at this time.  
 

ORDER

Payment of or reimbursement for private medical expenses incurred from April 6, 2010 to April 9, 2010 at St. Petersburg Hospital in St. Petersburg, Florida is denied.

Payment of or reimbursement for private medical expenses incurred from April 9, 2010 to April 15, 2010 at Northside Hospital (NH) in St. Petersburg, Florida is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


